DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
Applicant’s amendment, filed 03/25/2022, for application number 16/851,773 has been received and entered into record. Claim 7 has been amended. Therefore, claims 1-12 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an upstream device configured to receive the first and second reports” in claim 1.
Support is given for the upstream device in claim 1 in the Specifications Para 25 “other upstream devices may include a sensor hub 108, such as an access point, a gateway, or one or more cloud devices”. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 12 is objected to because of the following informalities: Claims filed 04/17/2020 prior to amendment included claim 12, which recited “The method as described in claim 11, wherein the particular radio technology is based on ultrawide band wireless communications.” It appears that amended claims filed on 03/25/2022 removed the numbering for claim 12, while the claim itself remained, with no amendments to the claim.  The removal of the numbering of claim 12 appears to be a typographical error. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taber et al. US Publication 2020/0049836 (hereinafter Taber) in view of Czompo US Publication 2016/0091316 (hereinafter Czompo). 
In reference to claim 1, Taber teaches a system for translating clock domain for non-synchronized sensors (Taber Para 44 Lines 24-27 has a base station synchronizing the clocks of the sensors in the network) comprising:
a first sensor configured to receive a beacon from a tag (Taber Para 56 Lines 12-14, A1 [first sensor] receives time-stamped data packet [beacon] from an Individual GeoLocation Unit (IGLU) [tag]) and transmit a first report including a first beacon receive time in a sensor clock domain (Taber Para 56 Lines 14-16 A1 sends out the data-packet with the time-stamp from the IGLU to A1 [beacon receive time in the sensor clock domain]); 
a second sensor configured to receive the beacon (Taber Para 56 Lines 12-14, A4 [second sensor] receives time-stamped data packet [beacon] from IGLU [tag]) and transmit a second report including a second beacon receive time in the sensor clock domain (Taber Para 56 Lines 14-16 A4 sends out the data-packet with the time-stamp from the IGLU [beacon receive time] and A4’s own time stamp [sensor clock domain]);  
an upstream device configured to receive the first and second reports (Taber Para 56 Lines 16-18 the Location Processing Engine (LPE) [upstream device] processes data packets received from anchors A1 and A4), the upstream device receiving each of the first and second beacon receive times from the sensor clock domain to an aggregator clock domain based, at least in part, on beacon reception data of the first and second sensors, report transmission data of the first and second sensors, and report reception data of the upstream device (Taber Para 43 Lines 1-7 describes the base station creating a timetable with communication windows for each of the anchors [aggregator clock domain], Taber Para 56 Lines 12-25 show the anchors receiving data-packets from the IGLU [beacon reception data], time-stamping the packet with the anchors’ time-stamps [report transmission data], and the LPE using known data of the anchors’ absolute positions [report reception data]),
wherein the upstream device determines a location of the tag based, at least in part, on a delta of the first and second beacon receive times in the aggregator clock domain (Taber Para 56 Lines 18-25 show the LPE calculating circumferences around A1 and A4 using the time-stamp data for the IGLU and the anchor [first and second beacon receive times] using the timetable created by the LPE [aggregator clock domain], Taber Para 57 Lines 1-4 describes using the intersection of the circumferences around anchors A1 and A4 that were calculated by the LPE to determine the location of the IGLU [delta of the first and second beacon receive times]).
However, Taber does not explicitly teach:
translating sensor beacon receive times to an aggregator clock domain.
In the analogous art of accurate acquisition of inertial sensor data, Czompo teaches:
translating sensor beacon receive times to an aggregator clock domain (Czompo Para 25 Sentences 1-3 describe a digitizer which includes several delay elements associated with each input signal and using the delay elements to ensure that respective digital output signals provided by respective output channels [sensor data] may be delayed to synchronize with a time at which a second analog input signal is digitized [the data received from the sensors are all translated to a common time]).
It would have been obvious to one of ordinary skill in the art having the teachings of Taber and Czompo before him before the effective filing date of the claimed invention to have modified Taber to incorporate synchronizing sensor data to a common point in time. One of ordinary skill in the art would know to modify Taber’s teachings because it may be advantageous for such digital output signals from distinct output channels to be aligned in a time domain such that a particular sample of a digital output signal corresponds to the same point in time as a particular sample of a different digital output signal (Czompo Para 25 last Sentence).

In reference to claim 2, modified Taber teaches the system of claim 1 in addition to teaching:
wherein the beacon transmitted by the tag includes a tag identification (Taber Para 8 Lines 11-14 describe IGLU’s being associated with a user [tag identification]).

In reference to claim 3, modified Taber teaches the system of claim 2 in addition to teaching wherein:
the first report includes a first report transmit time in the sensor clock domain (Taber Para 56 Lines 14-16 A1 stamps its own time on its data packet transmission [report transmit time]); and 
the second report includes a second report transmit time in the sensor clock domain (Taber Para 56 Lines 14-16 A4 stamps its own time on its data packet transmission [report transmit time]).

In reference to claim 5, modified Taber teaches the system of claim 1 in addition to teaching wherein:
the tag and the plurality of sensors communicate via a first channel of a particular radio technology, and the plurality sensors and the upstream device communicate via a second channel of the particular radio technology (Taber Para 52 Lines 3-6 describe sending the data-packets between the base station, anchor, and IGLU through an Ultra-Wide Band (UWB) network, Taber Fig. 1 114, 124, and 144 displays the base station, anchor, and IGLU each with their own UWB component and separate communications between the IGLU to the anchor and from the anchor to the base station [different channels]).

In reference to claim 6, modified Taber teaches the system of claim 5 in addition to teaching:
wherein the particular radio technology is based on ultrawide band wireless communications (Taber Fig. 1 114, 124, and 144, Para 52 Lines 3-6 show the use of a UWB network).

In reference to claim 7, Taber teaches a method of translating clock domain for non-synchronized sensors (Taber Para 44 Lines 24-27 has a base station synchronizing the clocks of the sensors in the network) comprising:
receiving, at first and second sensors, a beacon (Taber Para 56 Lines 12-14 A1 and A4 both receive data-packets from an IGLU [data-packets being the beacon]; 
transmitting, at the first sensor, a first report including a first beacon receive time in a sensor clock domain in response to receiving the beacon (Taber Para 56 Lines 14-16 A1 sends out the data-packet with the time-stamp from the IGLU [beacon receive time] and A1’s own time stamp [sensor clock domain]); 
transmitting, at the second sensor, a second report including a second beacon receive time in the sensor clock domain (Taber Para 56 Lines 14-16 A4 sends out the data-packet with the time-stamp from the IGLU [beacon receive time] and A4’s own time stamp [sensor clock domain]); 
receiving, at an upstream device, the first and second reports (Taber Para 56 Lines 16-18 the LPE [upstream device] processes the data-packets sent from the anchors, in other words the LPE has received the reports from the sensors); 
receiving at the upstream device each of the first and second beacon receive times from the sensor clock domain to an aggregator clock domain based, at least in part, on beacon reception data of the first and second sensors, report transmission data of the first and second sensors, and report reception data of the upstream device (Taber Para 43 Lines 1-7 describes the base station creating a timetable with communication windows for each of the anchors [aggregator clock domain], Taber Para 56 Lines 12-25 show the anchors receiving data-packets from the IGLU [beacon reception data], time-stamping the packet with the anchors’ time-stamps [report transmission data], and the LPE using known data of the anchors’ absolute positions [report reception data]); and 
determining, at the upstream device, a location of the tag based, at least in part, on a delta of the first and second beacon receive times in the aggregator clock domain (Taber Para 56 Lines 18-25 show the LPE calculating positions of the IGLU by using the difference between the IGLU’s time-stamp and the anchors’ time-stamp on the forwarded data packets [delta of the first and second beacon receive times] after being received using the timetable created by the LPE [aggregator clock domain]).  
However, Taber does not explicitly teach:
translating sensor beacon receive times to an aggregator clock domain.
In the analogous art of accurate acquisition of inertial sensor data, Czompo teaches:
translating sensor beacon receive times to an aggregator clock domain (Czompo Para 25 Sentences 1-3 describe a digitizer which includes several delay elements associated with each input signal and using the delay elements to ensure that respective digital output signals provided by respective output channels [sensor data] may be delayed to synchronize with a time at which a second analog input signal is digitized [the data received from the sensors are all translated to a common time]).
It would have been obvious to one of ordinary skill in the art having the teachings of Taber and Czompo before him before the effective filing date of the claimed invention to have modified Taber to incorporate synchronizing sensor data to a common point in time. One of ordinary skill in the art would know to modify Taber’s teachings because it may be advantageous for such digital output signals from distinct output channels to be aligned in a time domain such that a particular sample of a digital output signal corresponds to the same point in time as a particular sample of a different digital output signal (Czompo Para 25 last Sentence).

In reference to claim 8, modified Taber teaches the method of claim 7 in addition to teaching:
wherein the beacon received by the first and second sensors includes a tag identification (Taber Para 8 Lines 11-14 describe IGLU’s being associated with a user [tag identification]).

In reference to claim 9, modified Taber teaches the method of claim 8 in addition to teaching wherein:
the first report includes a first report transmit time in the sensor clock domain (Taber Para 56 Lines 14-16 A1 stamps its own time on its data packet transmission [report transmit time]); and 
the second report includes a second report transmit time in the sensor clock domain (Taber Para 56 Lines 14-16 A4 stamps its own time on its data packet transmission [report transmit time]).

In reference to claim 11, modified Taber teaches the method of claim 7 in addition to teaching wherein:
receiving, at the first and second sensors, the beacon includes receiving the beacon via a first channel of a particular radio technology; and receiving, at the upstream device, the first and second reports includes receiving the first and second reports via a second channel of the particular radio technology (Taber Para 52 Lines 3-6 describe sending the data-packets between the base station, anchor, and IGLU through a UWB network, Taber Fig. 1 114, 124, and 144 displays the base station, anchor, and IGLU each with their own UWB component and separate communications between the IGLU to the anchor and from the anchor to the base station [different channels]).

In reference to claim 12, modified Taber teaches the method of claim 11 in addition to teaching:
wherein the particular radio technology is based on ultrawide band wireless communications (Taber Fig. 1 114, 124, and 144, Para 52 Lines 3-6 show the use of a UWB network).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taber in view of Czompo further in view of Davis US Publication No. 2014/0304351 (hereinafter Davis).

In reference to claim 4, modified Taber teaches the system of claim 1. However, modified Taber does not explicitly teach:
the upstream device determines a first beacon receive time in the aggregator clock domain based, at least in part, on the first beacon receive time in the sensor clock domain, a first current report transmit time and a first previous report transit time in the sensor clock domain, and a first current report receive time and a first previous report receive time in the aggregator clock domain; and 
the upstream device determines a second beacon receive time in the aggregator clock domain based, at least in part, on the second beacon receive time in the sensor clock domain, a second current report transmit time and a second previous report transit time in the sensor clock domain, and a second current report receive time and a second previous report receive time in the aggregator clock domain.
In the analogous art of Implementing Asynchronously-Clocked Fixed-Location Devices for a Distance Determination, Davis teaches:
the upstream device (Davis Para 75 Lines 1-5 mobile device R1 being the upstream device) determines a first beacon receive time in the aggregator clock domain (time t(d+PLL), the time when R1 receives acknowledgement pulses from slave devices, par 80[aggregator clock domain]) based, at least in part, on the first beacon receive time in the sensor clock domain (R1 receives pulse from master device M and acknowledgement pulses from slave devices S1 and S2 [sensor clock domain], and stops detection of pulses once acknowledgement pulses are received, par 69, 1-6; par 81, ll. 1-9), a first current report transmit time and a first previous report transit time in the sensor clock domain (Davis Para 75 Lines 8-14 describe the slave devices S1 and S2 sending acknowledgement pulses back to master device M and R1, M will then stop sending signals after receiving the acknowledgement pulse from the farther slave device [a current and previous report transmit time from slave device]), and a first current report receive time and a first previous report receive time in the aggregator clock domain (Davis Para 80 Lines 1-6 describe the slave devices S1 and S2 acknowledgement pulses reaching R1 at separate times, Fig. 20 shows the two counters in R1 based on each of the acknowledgement pulses received at R1 [current and previous report receive times in the aggregator clock domain]); and
the upstream device determines a second beacon receive time in the aggregator clock domain based, at least in part, on the second beacon receive time in the sensor clock domain, a second current report transmit time and a second previous report transit time in the sensor clock domain, and a second current report receive time and a second previous report receive time in the aggregator clock domain. (This limitation is identical to the previous limitation being used on a second sensor. Taber teaches a method of to synchronize clocks for two separate sensors, one of ordinary skill in the art would know to combine Taber’s and Davis’s teachings to use Davis’s method for asynchronous time distance of arrival on two sensors.) 
It would have been obvious to one of ordinary skill in the art having the teachings of Taber, Czompo, and Davis before him before the effective filing date of the claimed invention to have modified Taber to incorporate the teachings of Davis. One of ordinary skill in the art would know to modify the teachings of Taber and Czompo to perform asynchronous time difference of arrival calculations without the need for expensive equipment to synchronize the sensors, especially when signals are travelling at the speed of light and high precision and resolution is necessary (Davis Para 5 Lines 12-18).

In reference to claim 10, modified Taber teaches the method of claim 7. However, modified Taber does not explicitly teach:
wherein translating each of the first and second beacon receive times comprises: 
determining the first beacon receive time in the aggregator clock domain based, at least in part, on the first beacon receive time in the sensor clock domain, a first current report transmit time and a first previous report transit time in the sensor clock domain, and a first current report receive time and a first previous report receive time in the aggregator clock domain; and 
determining a second beacon receive time in the aggregator clock domain based, at least in part, on the second beacon receive time in the sensor clock domain, a second current report transmit time and a second previous report transit time in the sensor clock domain, and a second current report receive time and a second previous report receive time in the aggregator clock domain.
In the analogous art of Implementing Asynchronously-Clocked Fixed-Location Devices for a Distance Determination, Davis teaches:
wherein translating each of the first and second beacon receive times comprises:
determining the first beacon receive time in the aggregator clock domain (time t(d+PLL), the time when R1 receives acknowledgement pulses from slave devices, par 80[aggregator clock domain]) based, at least in part, on the first beacon receive time in the sensor clock domain (R1 receives pulse from master device M and acknowledgement pulses from slave devices S1 and S2 [sensor clock domain], and stops detection of pulses once acknowledgement pulses are received, par 69, 1-6; par 81, ll. 1-9), a first current report transmit time and a first previous report transit time in the sensor clock domain (Davis Para 75 Lines 8-14 describe the slave devices S1 and S2 sending acknowledgement pulses back to master device M and R1, M will then stop sending signals after receiving the acknowledgement pulse from the farther slave device [a current and previous report transmit time from slave device]), and a first current report receive time and a first previous report receive time in the aggregator clock domain (Davis Para 80 Lines 1-6 describe the slave devices S1 and S2 acknowledgement pulses reaching R1 at separate times, Fig. 20 shows the two counters in R1 based on each of the acknowledgement pulses received at R1 [current and previous report receive times in the aggregator clock domain]); and
determining a second beacon receive time in the aggregator clock domain based, at least in part, on the second beacon receive time in the sensor clock domain, a second current report transmit time and a second previous report transit time in the sensor clock domain, and a second current report receive time and a second previous report receive time in the aggregator clock domain. (This limitation is identical to the previous limitation being used on a second sensor. Taber teaches a method of to synchronize clocks for two separate sensors, one of ordinary skill in the art would know to combine Taber’s and Davis’s teachings to use Davis’s method for asynchronous time distance of arrival on two sensors.) 
It would have been obvious to one of ordinary skill in the art having the teachings of Taber, Czompo, and Davis before him before the effective filing date of the claimed invention to have modified Taber to incorporate the teachings of Davis. One of ordinary skill in the art would know to modify the teachings of Taber and Czompo to perform asynchronous time difference of arrival calculations without the need for expensive equipment to synchronize the sensors, especially when signals are travelling at the speed of light and high precision and resolution is necessary (Davis Para 5 Lines 12-18).

Response to Arguments
Applicant’s arguments filed 03/25/2022 regarding claim rejection under 35 U.S.C. 112(b) have been considered. Examiner agrees that the amendment to claim 7 has overcome the 35 U.S.C. 112(b) rejections of claims 7. Thus, the rejection is withdrawn.
Applicant’s arguments filed 03/25/2022, 2022 regarding claim rejection under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        

/Paul Yen/Primary Examiner, Art Unit 2186